 

Exhibit 10.42

 

AMENDMENT #5 TO PROMISSORY NOTE

 

This Amendment #5 to Promissory Note (this “Amendment”) is entered into as of
December 31, 2019, by and between Iliad Research and Trading, L.P., a Utah
limited partnership (“Lender”), and MGT Capital Investments, Inc., a Delaware
corporation (“Borrower”). Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Note (as defined below).

 

A. Borrower previously issued to Lender a Promissory Note dated June 1, 2018 in
the principal amount of $3,600,000.00 (the “Note”).

 

B. Pursuant to that certain Amendment to Promissory Note dated October 24, 2018
(“Amendment #1”), that certain Amendment #2 to Promissory Note dated December
10, 2018 (“Amendment #2”), that certain Amendment #3 to Promissory Note dated
January 28, 2019 (“Amendment #3”), and that certain Letter Agreement dated May
10, 2019 (“Amendment #4,” and together with this Amendment and Amendment #1,
Amendment #2, and Amendment #3, the “Amendments”), Borrower and Lender amended
the Note to extend the maturity date of the Note, skip certain payments due
under the Note, and make the Note convertible into common stock.

 

C. Borrower has requested that Lender again extend the maturity date of the Note
(the “Extension”).

 

D. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension and make
certain other changes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Extension. The maturity date of the Note is hereby extended until June 30,
2020.

 

3. Extension Fee. In consideration of Lender’s grant of the Extension, its fees
incurred in preparing this Amendment and other accommodations set forth herein,
Borrower agrees to pay to Lender an extension fee in the amount of $84,436.00
(the “Extension Fee”). The Extension Fee is hereby added to the Outstanding
Balance of the Note as of the date of this Amendment. Lender and Borrower
further agree that the Extension Fee is deemed to be fully earned as of the date
hereof, is nonrefundable under any circumstance, and that the Extension Fee
tacks back to the date of the issuance of the Note for Rule 144 purposes.
Borrower represents and warrants that as of the date hereof the outstanding
balance of the Note, following the application of the Extension Fee, is
$928,796.00.

 

   

 



 

4. Deletion of Section 2. Section 2 of Amendment #4 is hereby deleted in its
entirety.

 

5. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

6. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Extension or any other amendment to
the Note granted herein.

 

 2 

 



 

7. Other Terms Unchanged. The Note, as amended by the Amendments, remains and
continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Note after the date of this Amendment is
deemed to be a reference to the Note as amended by the Amendments. If there is a
conflict between the terms of this Amendment and the Note or the other
Amendments, the terms of this Amendment shall control. No forbearance or waiver
may be implied by this Amendment. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment to, any right, power, or remedy of Lender under
the Note, as in effect prior to the date hereof. For the avoidance of doubt,
this Amendment shall be subject to the governing law, venue, and Arbitration
Provisions, as set forth in the Note.

 

8. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and, in making its decision to enter into the
transactions contemplated by this Amendment, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Amendment.

 

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

10. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

 3 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 



  LENDER:       Iliad Research and Trading, L.P.         By: Iliad Management,
LLC, its General Partner         By: Fife Trading, Inc., Manager         By: /s/
John M Fife     John M. Fife, President

 

  BORROWER:         MGT Capital Investments, Inc.         By: /s/ Robert Ladd  
Name: Robert Ladd   Title: President & CEO

 

[Signature Page to Amendment #5 to Promissory Note]

 



  

 

